IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTI'IERN DIS'I`RICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

PlaintiH, Case No. 3:17-CR-183
Judge Walter H. Rice
v. Magistrate Judge Michael R. Merz

ROBERT A. STROUD,
Defendant.

OPINION AND ORDER
On January 22, 2018, United States Probation Oflicer (“U.S.P.O.”) Kevin Glover was
served a Subpoena to Produce Documents, lnformation, or Objects in a Criminal Case. The
Subpoena specifically requests “Robert A. Stroud’s probation check in dates and times from
August 1, 2016 through October 31, 2016 in case No. 1:09-cr-0004.” See S. D. Ohio Crim. R.
32.3. Because this request does not elicit confidential information, Court_DlRECTS the
U.S.P.O. Glover to provide only Mr. Stroud’s probation check in dates and times from August 1,

2016 through October 31, 2016 in case No. 1:09-cr-0004.

 

IT rs so 0RDERED.
ro~ o -) 012 /'\ /
DATE EDMU A. sARGUs, JR.

CH_IE TED STATES DISTRICT JUDGE

